Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species B (Claims 1, 4-5, 9, 14-15, 18, and 20) in the reply filed on 04/08/2022 is acknowledged. 
Claims 13, 24, 44, 62-65, 85-86 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/2022.
Claims 1, 4-5, 9, 14-15, 18, and 20 are examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Isono et al (US 5662642 A, hereinafter 'Isono') in view of Mao et al (US 20200061307 A1, hereinafter 'Mao' effectively filed May 19, 2017), and Gabbard et al (US 6019751 A, hereinafter ‘Gabbard’).
Regarding Claim 1, Isono discloses a sterile product bag (figure 1, instillator 1) comprising:
A bladder (figure 1, body 9) having a perimeter seal (referring figure 1 and col 4 lines 20-24, the bladder comprises upper and lower perimeter are hot sealed with connecting mouth 3 and outlet member 2) and defining a sterile chamber (figure 1, chamber within body 9, col 2 lines 50, “instillator is sterilized”);
A stem (figure 1, medicator connecting mouth 3) extending through the perimeter seal (referring figure 1, medicator connecting mouth 3 extending through the perimeter of body 9) and having an inlet end (examiner’s annotated figure 1, inlet end) outside of the perimeter seal and an outlet end (examiner’s annotated figure 1, outlet end) in fluid communication with the chamber (col 5 lines 1-2, "instillator 1 communicates with the inside of the medicator 11 via the communicating pathway 7");
a filter (figure 1, filter 5) disposed in line with the stem, the filter having a filter membrane (col 7 lines 13-14, "germ-trapping filter, membrane filter fr-20") with a nominal pore size in a range of approximately 0.1 um to approximately 0.5 um (col 3 lines 5-6, germ-trapping filter having a pore diameter of 0.2um).
wherein the filter membrane is disposed inside of the stem between the inlet and outlet ends (referring examiner’s annotated figure 1, the filter comprising filter membrane is disposed within the stem located between the inlet and outlet ends)

    PNG
    media_image1.png
    862
    569
    media_image1.png
    Greyscale

Isono does not disclose the filter membrane is shaped as a hollow fiber with a wall and pores residing in the wall of the fiber and a vial adapter and/or a Luer-Activated-Device (LAD) in selective fluid communication with the sterile chamber.
In the same field of endeavor, Mao teaches a filter membrane (figure 5, cylindrical filter 54) is shaped as a hollow fiber (referring figure 5, the filter 54 comprises hollow body) with a wall and pores residing in the wall of the fiber ([0006], filter is a porous fiber filter).
Mao provides cylindrical shaped filter in order to prevent air from moving from upstream to downstream ([0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter membrane of Isono to incorporate the teachings of Mao and substitute the filter membrane to hollow fiber membrane in order to prevent air from moving from upstream to downstream.
Isono, as modified by Mao, is still silent as to the device comprising a vial adapter and/or a Luer-Activated-Device (LAD) in selective fluid communication with the sterile chamber.
	In the same field of endeavor, Gabbard teaches an intravenous bag (figure 2c, 10) comprises a universal connector (figure 2c 30) comprises Luer-Activated-Device (col 4 lines 12-13, “universal connector 30 for engagement with a female luer connector.”, illustrated that universal connector is male luer connector and therefore luer-activated-device) in selective fluid communication with the sterile chamber (referring figure 2c, universal connector selectively communicate with chamber 12).
	Gabbard provides male luer universal connector in order to prevent accidental injuries to health care works and patients caused by the use of syringes (col 2 lines 30-33, “the access means comprises a luer connector in order to prevent accidental injuries to health care workers and patients caused by the use of syringes”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Isono, as modified by Mao, and provide the luer-activated-device in order to prevent potential hazard caused by use of syringes.
Regarding Claim 4, Isono, as modified by Mao and Gabbard, teaches the device according to Claim 1.
Isono does not disclose the filter comprises a plurality of filter membranes.
	However, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to have a plurality of filter membranes since it has been held that mere duplication of essential working parts of a device involves only routine in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04 VI.B). In this case, the filter of Isono in view of Mao and Gabbard suggest the filter membrane shaped as a hollow fiber, and therefore the filter is capable of holding plurality of hollow fiber filter membrane therein. Further, applicant has not shown unexpected results gleaming from using multiple filter membranes as opposed to a single membrane. 
Regarding Claim 5, Isono, as modified by Mao and Gabbard, teaches the device according to Claim 1.
	Isono does not teach the outlet end of the hollow fiber of the filter membrane is sealed and the inlet end is an open inlet.
	Mao teaches the hollow fiber membrane (figure 5, cylindrical filter 54) comprises the outlet end (figure 5, closed end 56) is sealed ([0025] “the closed end forms a seal”)  and the inlet end is an open inlet (figure 5, second end 58, [0025] second end that defines open end).
	Mao provides the cylindrical filter comprises the closed end and open end in order to prevents air from moving from upstream to downstream when liquid runs out ([0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Isono, as modified by Mao and Gabbard, and provide the hollow fiber membrane comprises the outlet end sealed and the inlet end is an open inlet in order to provides an air stop function.
	Regarding Claim 9, Isono, as modified by Mao and Gabbard, teaches the device according to Claim 1.
	Isono further discloses the stem is one of a flexible stem or a rigid stem (col 4 lines 44-45, “The medicator 11 may be a vial made of a known material such as glass or synthetic resin.”).
	Regarding Claim 15, Isono, as modified by Mao and Gabbard, teaches the device according to Claim 1.
	Isono further discloses wherein the filter membrane has a nominal pore size in a range of approximately 0.1 um to approximately 0.22 um (col 3 lines 5-6, germ-trapping filter having a pore diameter of 0.2um).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Isono in view of Mao and Gabbard, and in further view of Takano et al (US 5395525 A, hereinafter ‘Takano’).
	Regarding Claim 14, Isono, as modified by Mao and Gabbard, teaches the device according to Claim 1.
	Isono does not disclose wherein the filter comprises a plurality of parallel hollow fiber membrane filters arranged in a circular pattern.
	Takano teaches an apparatus for exchanging substances (device as shown in figure 3) relatively pertinent to problem posed by applicant of packaging hollow fiber membranes into the container comprises a plurality of parallel hollow fiber membrane filters (figure 3, hollow fiber membrane 3) arranged in a circular pattern (referring figure 3, membranes 3 are arranged in a circular pattern along with support members 13 a and 13b).
	Takano provides the apparatus comprises multiple hollow fiber membrane arranged in a circular pattern in order to achieve high efficiency in exchange substances and the device suitably structured to be made compact in size (col 1 lines 12-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Mao, as modified by Gabbard, to incorporate the teachings of Takano and provide the plurality of parallel hollow fiber membrane filter arranged in a circular pattern in order to achieve high efficiency of filtering while maintaining the structure in compact form.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Isono in view of Mao and Gabbard, and in further view of Trouilly et al (US 20070029001 A1, hereinafter ‘Trouilly’).
Regarding Claim 18, Isono, as modified by Mao and Gabbard, teaches the device according to Claim 1.
Isono further discloses the chamber comprises at least a first chamber portion (figure 1, chamber within body 9) in fluid communication with the stem (referring figure 1, chamber of body 9 fluid communication with the mediator-connecting mouth 3 through fluid pathway 7).
Isono does not disclose wherein the chamber comprises a second chamber portion isolated from the first chamber portion by an intermediate seal.
In the same field of endeavor, Trouilly teaches a multiple chamber container (figure 1, container 10), comprises the chamber (figure 1, chambers 12, 14, 16) comprises a first chamber (figure 1, 16) and a second chamber (figure 1, 14) and the second chamber portion is isolated from the first chamber portion by an intermediate seal (figure 1, seal 22, [0043] “Preferably, frangible barriers or openable seals 22 and 24 are used to separate the chambers”).
Trouilly provides the seal separating the chambers in order to store formulation separately and admixed prior administration thereby allowing storage in a single container of formulations which should not be stored as an admixture for an extended period of time ([0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Isono, as modified by Mao and Gabbard, to incorporate the teachings of Trouilly and provide the multi chamber container comprising intermittent seal between chambers in order to store medications separately to control reconstitution.
Regarding Claim 20, Isono, as modified by Mao, Gabbard, and Trouilly, teaches the device according to Claim 18. 
Isono further discloses the bladder comprises adjacent front and rear films (referring figure 1, front and rear of body 9) secured together by the perimeter seal (referring figure 1 and col 4 lines 20-24, the bladder comprises upper and lower perimeter are hot sealed with connecting mouth 3 and outlet member 2, therefore front and rear film of body 9 would hot sealed together at the perimeter of upper and lower portion of the body).
Isono does not disclose the intermediate seal comprises a peelable seal formed by a bond between adjacent interior surface portions of the front and rear films, the peelable seal adapted to be broken to facilitate fluid communication between the first and second chamber portions.
Trouilly teaches the intermediate seal (figure 1, seal 22) comprises a peelable seal ([0044] “one of the seals 22, 24 is made openable or peelable”) formed by a bond (referring figure 10 and [0066]-[0067], container 10 is constructed with two sheets 48 and 48a, and bond develops from contact between the sheet 48 and the sheet 48a), the peelable seal adapted to be broken to facilitate fluid communication between the first and second chamber portions ([0043] “Opening of the seals allows communication between the chambers”).
Trouilly provides the peelable seal adapted to be broken allows communication between the chambers because multi-chamber container containing peel seals are ease of use and cost effective compare to other multi chamber bags utilizing frangible valves, tear strips, or tea tabs ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Isono, as modified by Mao and Gabbard, to incorporate the teachings of Trouilly and provide the sterile product bag container comprising peelable intermittent seal between chambers in order to provide multi chamber bag with cost effective and ease of use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al (US 20110114551 A1) teaches a filter assembly comprising hollow fiber filter membranes arranged in a circular pattern.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/        Examiner, Art Unit 3781